533 So. 2d 1226 (1988)
BARBER BROTHERS CONTRACTING CO., INC.
v.
The DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, STATE OF LOUISIANA; Robert G. Graves and H & S Construction Co., Inc.
No. 88-C-2403.
Supreme Court of Louisiana.
December 2, 1988.
Rehearing Denied January 13, 1989.
Granted. Reversed. The trial court judgment is reinstated.
CALOGERO, J., concurs, although preferring to bring the case up for full treatment. There is no ambiguity in the relevant bid language for there is no reasonable interpretation other than the construction given the bid by the district court.
LEMMON, J., concurs with reasons. COLE, J., dissents.